DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 16-17, 19, and 25 are allowable. The restriction requirement between the inventions of Group I and II, as set forth in the Office action mailed on 03 June 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03 June 2019 is partially withdrawn.  Claims 26 and 27, directed to the photovoltaic module frame of Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 28-31, directed to a tracking device of Group III remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 11, 16-17, 19, and 25-27 are presently under consideration and claims 1-10, 12-15, 18, 20-24, and 28-31 remain cancelled as per applicant’s amended claims filed with the response dated 26 May 2022.
Applicant’s amendments to the claims filed with the response dated 26 May 2022 have overcome the prior art rejections of record and therefore these rejections are withdrawn.

Reasons for Allowance
Claims 11, 16-17, 19, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 directed to a stacking spacer for a photovoltaic module frame now recites wherein “at least one through bore extending through the stacking spacer from a longitudinal end of the stacking spacer to another, opposite longitudinal end of the stacking spacer, between the first main face and the second main face of the main body, wherein the at least one through bore is adapted for partially receiving therein a mounting bracket of a tracking device assembly” as suggested on pages 15-16 of the final rejection mailed 31 March 2022 to distinguish over the prior art of record. 
The closest prior art of record of Cinnamon et al (US 2009/0078299) discloses a stacking spacer that includes a through bore that extends through a connecting member extending in the longitudinal direction and protruding from the main body of the spacer but is not present between a first main face and a second main face of the main body as defined in claim 11.
As such, claim 11 and its dependent claims 16-17, 19, and 25 are found allowable over the prior art of record, and claim 26 and it dependent claim 27 are also found allowable as they recite the same allowable subject matter recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726